Exhibit 23.3 12900 Hall Road, Suite 510 Sterling Heights, MI 48313-1153 Telephone586-254-8141 Fax586-254-9406 Webwww.uhy-us.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into this Registration Statement on Form S-8 (dated November 15, 2011) of our report dated April 29, 2011, relating to the consolidated balance sheet MES Group, Inc. and Subsidiaries as of December 31, 2010 and 2009 and the related consolidated statements of stockholders’ equity, income, comprehensive income, and cash flows for the years ended December 31, 2010, 2009 and 2008, which report appears in the Form 8-K/A of ExamWorks Group, Inc. dated May 6, 2011 and July 1, 2011. Sterling Heights, Michigan November 15, 2011 An Independent Member of Urbach Hacker Young International Limited
